                      UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE


 JOHN F. CHASE,                           )
                                          )
                          PLAINTIFF       )
                                          )
 V.                                       )      CIVIL NO. 2:18-CV-165-DBH
                                          )
 ARTHUR MERSON,        ET AL.,            )
                                          )
                          DEFENDANTS      )


            DECISION AND ORDER ON CLOUTIER DEFENDANTS’
                         MOTION TO DISMISS


      The plaintiff filed this federal lawsuit alleging RICO violations, breach of

contract, fraudulent inducement, negligent misrepresentation, conversion, and

unfair trade practices against a number of defendants. Pl.’s Compl. at 16-23

(ECF No. 1). In general, he alleges that certain defendants fraudulently told him

that for every $250,000 he invested in standby letters of credit, he would obtain

a return of approximately $10,000,000 within 7 to 12 days. Id. at 1. He invested

$500,000, and lost it all.

      He has sued several of the defendants in Count IV for breach of contract

based upon an “Irrevocable 17.5% Success Fee Participation & Payorder

Agreement” that he attaches to his Complaint. Ex. 1 (ECF No. 1-1.) Two of those

defendants, Mark Cloutier and Robert Cloutier, have moved to dismiss the
plaintiff’s claim against them, which is limited to that asserted breach of

contract.1 Defs.’ Mot. at 3 (ECF No. 61). I GRANT the motion.2

       With respect to the Cloutier defendants and the alleged breach of contract,

the Complaint states:

                        III. The Irrevocable 17.5% Success Fee
                          Participation & Payorder Agreement

                      32.   Defendants Merson and Roy explained to
              Attorney Abbondanza [the plaintiff’s lawyer] that in exchange
              for introducing Mr. Chase to the opportunity, they, Endeavor
              Project Consultants, and Defendants Patch, Mark Cloutier,
              and Robert Cloutier (collectively, the “Consultants”) would
              require a collective fee equal to 17.5% of Mr. Chase’s
              proceeds from the transaction.

                     33.    The Consultants in late March 2017 presented
              Mr. Chase with an Irrevocable 17.5% Success Fee
              Participation & Payorder Agreement (the “Success Fee
              Agreement”), which they said memorialized their entitlement
              to a collective 17.5% fee for introducing Mr. Chase to the
              standby letter of credit opportunity. See Success Fee
              Agreement, attached as Exhibit 1.

                     34.    The Success Fee Agreement stated that “All
              payments hereunder shall be made pursuant to the above
              transaction via S.W.I.F.T., or other appropriate and direct
              wire of funds transfer mechanism . . . .”

                     35.    The Success Fee Agreement further provided
              that Defendant Patch would sign a note and mortgage in the
              amount of $250,000 secured by real estate he owned in
              Arizona. In fact, Mr. Patch’s real estate in Arizona was worth
              only approximately $110,000.

                    36.   Mr. Chase and the Consultants entered the
              Success Fee Agreement on March 29, 2017.

Pl.’s Compl. at 7-8.




1 The plaintiff has not asserted any of the other claims against the Cloutier defendants.
2 Under the applicable standard of review for a Rule 12(b)(6) motion, I can consider the
documents attached to the complaint without converting the 12(b)(6) motion to one for summary
judgment. See, e.g., Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 73 (1st Cir. 2014).
                                                                                           2
                                    COUNT IV
                              BREACH OF CONTRACT
              (Defendants Merson, Endeavor Project Consultants, LLC,
                   Roy, Patch, Mark Cloutier, and Robert Cloutier

                   128. Mr. Chase repeats and realleges the allegations
            set forth in the preceding paragraphs as if fully set forth
            herein.

                 129. On March 29, 2017, Mr. Chase and the
            Consultants entered the Success Fee Agreement.

                    130. The purpose of that agreement was for the
            Consultants to introduce Mr. Chase to individuals who
            would facilitate a lucrative and low-risk standby letter of
            credit investment in exchange for Mr. Chase’s payment of a
            fee to the Consultants.

                  131. The Consultants breached the Success Fee
            Agreement by failing to place Mr. Chase with the type of
            investment opportunity they had promised.

                  132. The Consultants placed Mr. Chase with an
            investment which, upon information and belief, each
            Consultant knew was part of a fraudulent scheme that would
            deprive Mr. Chase of a return of even his initial investment.

                   133. As a result of the Consultant’s breach of the
            Success Fee Agreement, Mr. Chase suffered significant
            financial loss.

Pl.’s Compl. at 20-21.

      The contract upon which the plaintiff bases his claims against the Cloutier

defendants also calls itself a “Profit Participation, Non-Circumvention, Non-

Disclosure & Working Agreement.” Ex. 1 at 1. It is a bizarre document, with

several nonsensical provisions. It states: “The purpose of this instrument is to

establish an internationally recognized Non-Circumvention Non-Disclosure, and

working Agreement between the participating Parties.               This and future

transactions shall be conducted under the guidelines of the International




                                                                                 3
Chamber of Commerce.”3 Id. ¶ 11. It purports to be governed by both “the Laws

of the United States of America and the United Kingdom.” Id. ¶ 22. Its preamble

states that it “encompasses any and all introductions; parties present and

future, made by Mr. Arthur Merson, his Associates listed below, and any

business they engage in or contract with as a consultant, asset manager or joint

venture partner for the financial profit of or with: John Chase (client).” Id. at 2.

The document imposes on all parties a duty not to obtain additional business

from sources made available under the agreement; to maintain complete

confidentiality; not to disclose contacts or enter into transactions with such

contacts; and to “not in any way what so ever circumvent each other and/or

attempt such circumvention of each other and/or any of the parties involved in

any of the transactions the parties wish to enter and to the best and proprietary

information established are not altered [sic].” Id. ¶¶ 1-6. Central to the contract

is that the plaintiff, John Chase, “agrees to pay Consultants the agreed upon

percentage of 17.5% (SEVENTEEN AND ONE-HALF PERCENT) of each payout

from Private Placement Profits.”          Id. ¶ 28.    But he “is under no obligation

whatsoever,      at   any    time     under     this   Agreement,       to   pay    TRADER

REPRESENTATIVES4 any money, funds, fees, or compensation of any kind

unless and until Proceeds in the amount of 20MM are generated” (an event that

never happened). Id. at 2. The defendant Cloutiers were each to receive 3.375%

as their share of any such fee payments Chase made. Id. at 1-2. The contract

also had an integration clause: “All of the terms and conditions of this Agreement


3 The contract provides for binding arbitration, but no party has invoked that provision. Ex. 1
¶ 7 (ECF No. 1-1).
4 This is not a defined term.

                                                                                             4
between the parties are contained herein and no representations or inducements

have been made other than those specifically set forth.” Id. ¶ 27.

       The plaintiff is unable to point to any specific provision of the contract that

the Cloutier defendants breached. Instead, he says: “It is true that the Success

Fee Agreement does not explicitly require the Cloutiers to do anything for Chase

in exchange for his agreement to pay each of them . . . .” Pl.’s Opp’n at 3 (ECF

No. 76).

       Nevertheless, the plaintiff says that he needs extrinsic evidence to find

contractual obligations on the part of the Cloutier defendants, id., and

speculates that all the Consultants, including the Cloutier defendants, were

obliged to provide him “a $500,000 investment that would return $20,000,000,”

id. at 5, and that the existence of the Cloutier defendants’ obligation “is a

reasonable inference,” id. at 6, and a “plausible” reading of the Agreement, id. at

7. He points to nothing in the document that imposes this obligation on the

Cloutier defendants, but he says: “Why else would the Consultants—including

the Cloutiers—be in line to get paid?” Id. at 5. In his Complaint, the plaintiff

asserts that the agreement’s “purpose”5 was for the Consultants to place the

plaintiff with a lucrative and low-risk investment; and that the Cloutiers

breached the agreement by placing him with an investment they “knew was part

of a fraudulent scheme.” Pl.’s Compl. ¶¶ 130-32. Contradictorily, the plaintiff




5 The document does have a purpose clause, but it is nothing like what the plaintiff asserts. It
states: “The purpose of this instrument is to establish an internationally recognized Non-
Circumvention Non-Disclosure, and working Agreement between the participating Parties. This
and future transactions shall be conducted under the guidelines of the International Chamber
of Commerce.” Id. ¶ 11.
                                                                                              5
also states that he “does not yet have a good faith basis for accusing [the

Cloutiers] of fraud or racketeering.” Pl.’s Opp’n at 2.

      In sum, he provides no explanation for the Cloutiers’ role in the agreement,

including whether they are third-party beneficiaries or more active participants.

Instead, he states more than once that he “had no interactions with [the Cloutier

defendants] in the course of his dealings with the other defendants,” id. at 2, 6.

He hints that with discovery he might be able to accuse them of fraud and

racketeering, id. at 6, 8, but that remains speculation. In actuality, there is no

ambiguity in the document about the Cloutier defendants’ obligations. Aside

from the covenants not to do certain things, there are no positive obligations,

although the plaintiff would like to find some.

      Obviously, the plaintiff is frustrated in his inability to define what role, if

any, the Cloutiers played in the scheme to which he fell victim. But he simply

does not have enough to claim a breach of this contract under federal pleading

standards. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.”) (internal citations and

quotations omitted). The Cloutier defendants are therefore entitled to have the

contract claim against them dismissed. I express no view on whether the plaintiff

will learn enough from discovery against other defendants to justify bringing the

Cloutier defendants back into the lawsuit on some basis.

      The Cloutier defendants also are entitled under the clear language of the

Success Fee Agreement to have their legal fees paid. The Agreement states: “In

the event that either party institutes mediation or [l]egal action for the
                                                                                   6
enforcement of any right[,] obligation, provision, or covenant of this Agreement,

the prevailing party shall be entitled to a reasonable attorney’s fee in addition to

costs of suit.” Ex. 1 ¶ 23. The plaintiff argues that if I dismiss his contract-

based lawsuit against the Cloutiers, that means “that the contract is illusory,

and thus not binding on either party,” Pl.’s Opp’n at 9, and therefore that the

attorney fee provision cannot be enforced. That conclusion does not follow. The

fact that the plaintiff cannot show that the Cloutiers breached the contract does

not mean that the attorney fee provision is unenforceable. I therefore GRANT the

request for reasonable attorney fees.        The application shall be made in

accordance with Local Rule 54.2.

      SO ORDERED.

      DATED THIS 6TH DAY OF FEBRUARY, 2019

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE




                                                                                  7
